Citation Nr: 1760912	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to June 3, 2014.

2.  Entitlement to total disability based on individual unemployability (TDIU), prior to June 3, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1995 and from February 2003 to May 2004.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), and the TDIU claim comes before the Board on appeal from a July 2014 rating decision of a VA RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in April 2017.  

In June 2017, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  Prior to June 3, 2014, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  Total impairment was not shown.

2.  Prior to June 3, 2014, the Veteran's service-connected disabilities did preclude following or securing substantially gainful employment.



CONCLUSIONS OF LAW

1.  Prior to June 3, 2014, the criteria for an initial rating in excess of 70 percent for the service-connected PTSD were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Prior to June 3, 2014, the criteria for TDIU were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that a 100 percent rating should be assigned for the entire period since the award of service connection (April 30, 2009) rather than June 3, 2014.  The Veteran also contends that he has been unemployable since losing a job as a taxi driver in January 2013.

I.  PTSD Rating

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

GAF scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.


Facts

A private May 2009 assessment of the Veteran's PTSD is of record.  The examiner reported that the Veteran was unemployed in May 2009.  The examiner noted intrusive recollections of combat, flashbacks, constant anxiety, depressed mood, anxiety, panic, difficulty concentrating, obsessive thinking, and hypervigilance.  A transient history of suicidal ideation was also reported.  The Veteran also reported difficulty sleeping, including insomnia, mid-waking, and early morning awakening.  He also reported episodes of anger and irritability with supervisors as well as conflicts with co-workers.  He reported having few friends and described feelings of survivor's guilt and losing track of time while staring off into space.  Nonetheless, the Veteran was appropriately dressed and oriented.  Speech was slightly pressured, but associations were logical.  There was no evidence of delusions and judgment appeared intact and memory was within normal limits.  He reports that his symptoms have significantly impacted his work, social, and intimate relationships.  GAF was reported 50/55.

The Veteran was afforded a VA examination of his PTSD in January 2010.  Past diagnoses of depression, bipolar disorder, general anxiety disorder, depression, and acute sleep disorder were also noted.  It was reported that the Veteran was twice divorced and then homeless.  He shared custody of his three children from his previous marriages with his ex-wives.  At this time, the Veteran was attending a junior college as an accounting major and was completing an externship.  

He reported that he began drinking excessively after his stepfather died when he was 17.  He also reported using drugs after his discharge from the Navy in 1995 and in 2004 and 2005 after returning from Iraq.  The Veteran reported holding 45 jobs since 2004, including work as a car painter, mechanic, handyman, mill worker, dishwasher, and truck driver.  He lost some of these jobs because of his drug abuse and conflicts with superiors, which can be said to be related to his PTSD.  In 2005, while working as a driver for a trucking company, the Veteran received a lump sum disability payment that allowed him to return to college to retrain as an accountant.

During the examination, the Veteran avoided eye contact with the examiner and sat perpendicularly to her throughout the session.  He was reported to be very anxious, uncomfortable, and suspicious.  The Veteran, while cooperative was guarded and agitated.  Speech was rapid and his thought processes were rambling and circumstantial.  No hallucinations were reported, but there was a considerable amount of  obsessive thought process about his experiences in Iraq, including survivor's guilt.
The Veteran reported racing thoughts and problems with concentration during the day and recurrent (at least twice weekly) nightmares during which he relives incidents from his service in Iraq and from which he awakes frightened, sweating, and breathing heavily.  He reported sleep of poor quality and quantity, with delayed onset due to racing thoughts, and with frequent interruption.  He also reported flashbacks 2-3 times per week that feel like hallucinations.  He self-isolates, avoiding crowded places like restaurants and parties and is vigilant in public settings.  He reported not socializing and is uncomfortable in familiar settings.  He also reported hypervigilance during a fireworks display in 2007 during which he jumped to his feet looking for a weapon.  Passive suicidal ideation, though without plan or intent, and irritability were reported.  Overall, the Veteran's PTSD was said to interfere with both his social interaction and employment.  A GAF score of 48 was reported.  A combat score of 130 on the Mississippi scale for PTSD was recorded.
During the appeal period, the Veteran was hospitalized at least once for an episode in which he experienced cognitive confusion and blackouts secondary to their alcohol or methamphetamine abuse.
In January 2011, the Veteran reported anxiety in social setting, nightmares and flashbacks 3-4 times per month.  However, the Veteran did not have suicidal thoughts and reported getting eight hours of sleep per night.  The Veteran also reported avoiding loud noises.  In June 2012, the Veteran was voluntarily admitted to a VA psychiatric intensive care unit following reports of suicidal ideation, but did not act on thoughts and was supported over night by a long-term "buddy."  He tested positive for amphetamines and reported drinking the prior evening.  GAF was reported as 45.  Related treatment records note severe depression, fatigue, and PTSD flashbacks.
In October 2012, the Veteran reported increased drinking due to depression and stress.  Near the end of the month he was in the emergency room for excessive drinking.  Records show the Veteran was in the emergency room following a fall at that time.  In November 2012, the Veteran expressed concern about his children being disrespectful to his girlfriend.  With regard to work, he expressed concern that his employer was punishing him for taking time off and not scheduling him for shifts.  At the urging of a good friend, he also stopped drinking for a few days.
In January 2013, the Veteran reported that his ex-wife unexpectedly dropped off his children when he was not home and expressed worry about their welfare while unattended.  The Veteran also noted that he was offered employment at the other cab company in town, but declined the job.  He worried that his PTSD symptoms would be triggered when driving a cab.  The Veteran also reported quitting his job in January 2013 after problems with a co-worker.  In February 2013, the Veteran reported that he was facing homelessness and suicidal ideation.  He also reported being angry with a friend at work.  He also reported that his relationship with his girlfriend was deteriorating and that he was tired of fighting.  He reported that he may go to Oregon to see his sister which might help his mental state.  He also reported being unemployed.
In March 2013, the Veteran, who was still out of work, reported being approved for food stamps.  The Veteran reported anger at a former co-worker and thought about hurting him.  The Veteran also reported having a hard time in crowds.  The Veteran worried that returning to work would exacerbate his PTSD.  The Veteran did, however, report enjoying watching NASCAR, basketball and doing yardwork.  The clinician also noted that the Veteran was a devoted father and enjoys spending time with his children.  Later in March 2013, the Veteran reported starting at an independent cab company.  He reported an improved mood because of the new job.  However, the Veteran reported suicidal ideation without planning, interrupted sleep, due to intrusive thoughts about his Iraq service, and getting only 3-4 hours of sleep per night.
In April 2013, the Veteran reported that he had a bad week because his cab broke down and drinking more than he should have.  He reported conflicts with his fiancé over parenting styles.  A GAF score of 55 was reported.
A treatment record from May 2013 for medication management notes that the Veteran was referred for treatment after his therapist noted him rubbing his hands.  The Veteran's history of methamphetamine abuse was also noted.  Another record from May 2013 notes the Veteran reported steady work and sufficient income to buy a vehicle.  In June 2013, the Veteran attended a session, during which he indicated ambivalence about quitting drinking, stating that alcohol helped him relax.  The Veteran also reported steady work flow, which substantially aided his finances.  The examiner also noted the Veteran's upcoming wedding to his girlfriend and that the two were working to establish expectations for household responsibilities.  He also related stress related to an upcoming child custody hearing.
In July 2013, he reported that his relationship with his girlfriend was in flux, and that wedding plans were on hold.  He reported continued trouble with PTSD, depression, and alcohol.  In October 2013, the Veteran reported that he was attending the VA mental health appointment because his wife thinks he is depressed.  He also expressed mixed feelings about his eldest daughter joining the military, because he wanted her to finish college first.  The Veteran reported continuing nightmares and sleeping 16-18 hours per day on his days off.  He also reported outbursts at his children, for which he would later apologize.  He reported starting his own cab company two months earlier.
At a November 2013 appointment, the Veteran reported being alcohol free for 8-10 days since the last session.  The Veteran also reported that he did not believe he could take time off of work to attend residential treatment for alcoholism.  At a December 2013 VA mental health appointment, the Veteran noted ongoing drinking and feeling overly sleepy.  He reported that he recently married his girlfriend and was happy with the relationship.  The Veteran also noted he started his own taxi business and has one employee.  He denied suicidal or homicidal ideation, but noted trouble with flackbacks, nightmares, feeling guarded and not wanting to be around people.

In April 2014, at a VA mental health appointment, the Veteran reported ongoing depression triggered by long hours at work.  He also reported ongoing suicidal ideation, but stated that his family keeps him from seriously considering suicide.  A VA treatment record from May 2014 notes that the Veteran had was very upset with a friend who would not move out of his apartment and thought about harming him, but denied any plans to do so, opting instead to evict the friend, and did not otherwise have any thoughts of harming himself or others at that time.  At this time the Veteran was living with his girlfriend and their child, visiting with his other three children on the weekends.
At a June 2014 VA examination, the examiner reported that the Veteran was invested in not working.  Specifically, the Veteran was unsuitable for work as he was argumentative with others, making working with others difficult.  The examiner noted the functional impact of the Veteran's PTSD was that he would need to work in a job by himself without many stressors.  The examiner characterized the impairment level as occupational and social impairment with reduced reliability and productivity.  Later in June 2014, when the Veteran was visiting his sister in Oregon, he was admitted to a mental health facility after he was found wandering in the street.  His behavior was thought to be related to PTSD, as he had not been taking his medication prior to his admission.
When last on appeal, the Board remanded for Social Security Administration (SSA) records.  These records show that the Veteran was granted SSA disability based on anxiety disorder and hypertension.  The onset of this disability was considered January 31, 2013, and the Veteran states that he had not worked since.
Analysis
Based on the evidence of record, including the Veteran's statements to VA clinicians, prior to June 3, 2014, the Veteran's symptoms did meet a 70 percent rating for PTSD, but not a 100 percent rating.  Though the Veteran's PTSD significantly impacted his relationships, he has been reported to be a devoted father, described others outside of his family as a "long-term buddy" or close friend.  He also got married during the rating period on appeal and reported being pleased with the relationship at times, and at times having difficulties in the relationship, including clashing over parenting styles.  The dynamics of this relationship demonstrate a level of social functioning below total impairment as he contemplated the ways in which he wished to raise his children.  He also seems to have maintained visitation with his children, indicating that he is a presence in their lives.  Further, in 2013, the Veteran started working for his own cab company and hired one employee, which indicates a high level of occupational functioning.  Also, in May 2013, the Veteran reported purchasing a personal vehicle and in June 2013, the Veteran reported having steady work.  These also indicate less than total occupational and social impairment as the Veteran was functioning well enough to generate substantial income to support himself and his family at this time.
These statements, which were given during mental health treatment, are the most credible and probative evidence of the Veteran's occupational and social impairment, and other contradictory or inconsistent statements of record are accorded less-little to no-probative weight, including those made to SSA.  See Wheat v. Illinois, 502 U.S. 346, 356 (1992) (finding that statements made for the purpose of medical diagnosis are exceptionally trustworthy because the declarant has a strong motive to tell the truth to receive a proper diagnosis or treatment).
Considering his statements as recorded in VA examination reports and treatment records regarding his employment, the Board does not find the allegations the Veteran made before SSA convincing, even though SSA did.  The Board is rather inclined to find the Veteran's representations to clinicians when he was seeking treatment rather than his representations to SSA when he was seeking benefits.  That SSA came to a different conclusion is of no consequence to the Board's analysis as the SSA file contains only a few pages of VA treatment records, and does not include those which the Board finds most probative of the severity of the Veteran's PTSD during the period on appeal.
Thus, the Veteran's PTSD was not indicative of total occupational and social functional impairment required for the 100 percent rating for the rating period remaining on appeal.  The 70 percent rating contemplates his suicidal ideation, periodic irritability with co-workers, friends, and family, flashbacks, nightmares, impaired sleep, and depression.  The Board also notes the Veteran's alcohol and amphetamine use, which, as described above and contemplated by this analysis, may have contributed and may be part of his PTSD symptoms.  Further, a 100 percent rating is not warranted as the Veteran was capable of maintaining relationships with his new wife, children, friends, and co-workers during this period.  He was even responsible for managing an employee near the end of the rating period on appeal.  Moreover, GAF scores during the appeal period range from the mid-40s to low 50s, which is indicative of serious impairment or moderate impairment, but not total occupational and social impairment.  Finally, even though the Veteran was briefly hospitalized during the period on appeal, the Veteran seems to have been able to return to his normal life after these brief hospitalizations which demonstrates that he did not experience total social and occupational impairment.
As of June 3, 2014, the severity of the Veteran's symptoms changed.  As evidenced by the June 2014 examination, his outlook on work had changed, though it is not reported that the Veteran had stopped running his cab company at that point.  Nonetheless, at the end of June 2014, it was factually ascertainable that the Veteran's mental health had severely deteriorated, as he required admission to a mental health facility after wandering the streets.  Thus, while a 100 percent rating was granted as of June 3, 2014, a 70 percent rating is warranted prior to that date.

As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

The crucial inquiry is the same standard regardless of whether the scheduler criteria are met or not: whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Analysis

The Veteran reports not working since January 2013, and claims entitlement for TDIU since January 2013.

As noted above, the Veteran completed accounting coursework at a junior college and has experience in accounting in the form of an externship, though he does not appear to have been employed in that field during the appeal period.  Rather, he drove a cab.

In June 2014, a VA examiner assessed the Veteran's functional impairment as related to his employability.  The examiner noted that the last time the Veteran worked was as a cab driver in 2013.  She stated that the Veteran was "invested in not working," "argumentative," and "hostile."  She also stated that he would have difficulty getting along with others in the work place and that he could only work in a sedentary job where he works by himself without many stressors.

The Board finds the June 2014 examiner's report to be of some probative value, but the question is not a purely medical one.  Instead, the evidence of record which shows the Veteran was gainfully employed for most of 2013 and 2014 as a cab driver or at least as a partial owner of a cab company, which is more than marginal employment.  Thus, the Board finds that the Veteran was usually gainfully employed prior to June 3, 2014, which is the time period in question.

Again, as stated above, the Veteran's reports to SSA of not working since January 2013 are contrary to the evidence of record-specifically, VA treatment records in the claims file, but no included in submissions that were made to SSA.

While the Veteran was unemployed at the beginning of 2013, by March he reported working for the other cab company in town.  In fact, a May 2014 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits from his former employer reported that he quit to work for the other cab company in town, with whom he started the day after he quit.  The former employer also reports that he is a partner in that cab company.  The former employer's report is consistent with the Veteran's reports as recorded in contemporaneous VA treatment records.  For instance, there were periods where the Veteran was working long hours.  Later that year the Veteran reported generating enough income for the business to hire an employee and to buy a vehicle for personal transportation.  While the Veteran reported having had 45 different jobs since 2004, the evidence of record demonstrates fairly consistent gainful employment during the period for consideration.  To the extent the Veteran was unemployed during this period, he was not unable to gain or maintain gainful employment, as demonstrated by his subsequent employment during this period.  

Therefore, in consideration of the evidence of record, the Board finds that the Veteran the Veteran's service-connected disabilities did preclude following or securing substantially gainful employment prior to June 3, 2014.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Prior to June 3, 2014, an initial rating in excess of 70 percent for PTSD is denied.

Prior to June 3, 2014, TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


